On Rehearing.
PROVOSTY, J.
[3] On reconsideration the court has concluded that, inasmuch'as the statute prescribing the manner of drawing juries does not require that for calling the tales jurors to be sworn on their voir dire after they have been summoned and have appeared their names shall be drawn from a box, there was no irregularity in the sheriff’s calling said jurors from the list which had been made of their names as the same were drawn from the tales box.
[4] Bill of exception No. 2 presents the point whether a deputy clerk may act for the clerk in drawing a tales venire from the tales jury box. Act 43, p. 54, of 1882, and Act 220, p. 450, of 1902, authorize deputy clerks to “exercise all the powers granted to clerks.” This general authority necessarily includes that of drawing juries; and we know of no restriction upon it except as to the general venire, in the drawing of which the chief deputy alone may replace the clerk. Section 3 of Act 135, p. 216, of 1898.
Bill No. 3 involves the two questions whether a deputy coroner may act in place of the coroner in holding an inquest, and whether the sworn testimony of a witness taken down at the coroner’s inquest may be read to'the jury on the trial of the case for the purpose of impeaching the witness.
[6] Section 667, R. S., authorizes the appointment of a deputy coroner, in case the coroner is sick or necessarily absent. In State v. Duffy, 39 La. Ann. 422, 2 South. 184, it was held that the sickness or necessary absence of the coroner will be presumed unless the bill of exception shows the contrary; and the bill of exception in the instant case does not make this contrary showing.
[6] The second question is answered by the decision in State v. Munholland, 16 La. Ann. 376, where it was held that:
“The testimony of a witness before an inquest may be admitted to discredit his testimony at the time of trial.”
[7] Bill No. 4 presents the question whether the district attorney may, on the trial, read to his own witness from the sworn testimony of the witness as taken down at the coroner’s inquest and ask the witness whether he is not now making a different statement.
*596The answer is that he may. Marr’s Grim. Juris. § 446, p. 758.
Bill No. 5 contents itself with the bare and naked recital that the following charge:
“That a verdict of guilty in this case would act as acquittal of another person charged in a separate indictment with the same crime”
—was asked to be given, and was .refused. This court, not being Informed of the pertinency of the charge, is not in a position to say whether the refusal to give it was error. State v. Haywood, 121 La. 862, 46 South. 889.
[8] Bill No. 6 raises the question whether one present aiding and abetting may be separately indicted as a principal.
Being a principal (State v. Littell, 45 La. Ann. 655, 12 South. 750), he may, of course, be indicted as such.
[9] The motion for a new trial as to its first, second, and third grounds is based upon facts which are not brought up, and which therefore cannot be considered. And the fourth ground is the same presented by bill of exceptions No. 1, and already passed on.
The objection to the sufficiency of the bills is without merit, in view of the very full and satisfactory per curiams.
On all points, except as to the drawing of the jury, the right to apply for a rehearing is reserved.
Judgment affirmed.
O’NIELL, J., dissents.